Citation Nr: 0205436	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-23 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for coronary 
artery disease with hypertensive heart disease, currently 
rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1962 and from February 1963 to October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2000, the Board, inter alia, 
remanded the issue of entitlement to an increased disability 
rating for coronary artery disease to the RO for additional 
development.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of the increased rating claim has been obtained 
and the available medical evidence is sufficient for a 
determination of the matter on appeal.

3.  Persuasive medical evidence demonstrates the veteran's 
service-connected coronary artery disease with hypertensive 
heart disease is presently manifested by a history of 
coronary occlusion and substantiated anginal attacks without 
evidence of acute illness from coronary occlusion, evidence 
demonstrating more than light manual labor is not feasible, 
evidence demonstrating dyspnea, fatigue, angina, dizziness or 
syncope upon a workload of greater than 3 METs but not 
greater than 5 METs, or recent evidence demonstrating left 
ventricular dysfunction with an ejection fraction of 30 to 
50 percent.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's service-connected coronary artery disease with 
hypertensive heart disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (effective before and after January 12, 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded. 

VA regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the statement of the case, the supplemental statements of the 
case, and the July 2000 Board decision adequately notified 
the veteran of the evidence necessary to substantiate the 
matter on appeal and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received and that all identified 
and authorized medical records pertinent to the appeal have 
been obtained.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA compensation examinations to assess the 
severity of his service-connected cardiovascular disability 
in October 1996, August 1997, May 1998, and December 2000.  
The evidence of record also includes numerous private medical 
reports related to the disorder.  Therefore, the Board finds 
that evidence sufficient for an adequate determination of the 
increased rating claim on appeal has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Background

Service medical records include diagnoses of essential 
hypertension.  The veteran's October 1981 retirement 
examination revealed a normal clinical evaluation of the 
heart.  The examiner noted the veteran's hypertension was 
controlled with medication.  

At his VA examination in March 1982 the veteran reported a 
10-year history of hypertension but denied any heart attacks, 
myocardial infarcts, or angina.  He stated he occasionally 
experienced chest pain but that it was not related to 
exercise.  The diagnoses included moderate essential 
hypertension.

In April 1982, the RO granted entitlement to service 
connection for hypertension.  A 10 percent disability rating 
was assigned effective from November 1, 1981.

An August 1982 private medical statement from Dr. E.A.W. 
noted the veteran had been treated for hypertension and that 
in July 1982 he had complained of radiating chest pain to the 
left shoulder and down the left arm.  It was noted that 
electrocardiographic tracing revealed an old anterior 
infarct.

In August 1996, the veteran requested entitlement to an 
increased rating for his service-connected hypertension.  In 
support of his claim the veteran submitted copies of private 
hospital records dated in June 1996 which included diagnoses 
of coronary artery disease, hypertensive heart disease, and 
atherosclerosis.  It was noted that there was total occlusion 
of the right coronary artery and that left ventriculography 
revealed a normal sized left ventricle with concentric left 
ventricular hypertrophy.  The visual estimated ejection 
fraction was .50.

In a September 1996 statement the veteran noted, in essence, 
that his hypertension had resulted in damage to his heart and 
100% blockage of his left coronary artery.

The veteran was afforded a VA examination in October 1996.  
At that time, he reported that he had been hospitalized 5 
times since 1982 because of chest pain and an irregular heart 
rate.  The examiner noted the veteran presented private 
medical records which demonstrated coronary artery disease 
with hypertensive heart disease, total occlusion of the right 
coronary artery, and an estimated ejection fraction of 
50 percent.  An examination of the heart revealed regular 
rhythm without murmurs, gallops, clicks, or rubs.  It was 
noted that the fact the veteran had returned to full time 
work teaching JROTC demonstrated the disorder was mildly 
symptomatic at that time.

In October 1996, the veteran submitted copies of private 
medical records dated from March 1984 to July 1996.  Hospital 
records dated from March 25, 1984, to March 28, 1984, 
included discharge diagnoses of atypical (non-cardiac) chest 
pain and hypertension.  It was noted that cardiac isoenzyme 
studies had been normal, that an electrocardiogram revealed a 
poor R wave progression in the precordial leads which was 
probably a normal variant, that on a stress treadmill study 
the veteran exercised for 9.5 minutes and achieved a maximum 
heart rate of 150, 88 percent of his particular maximum, with 
no diagnostic electrocardiographic changes, that a Holter 
monitor revealed no ventricular ectopy, and that an 
echocardiogram had been normal.  

Private hospital records dated from December 16, 1991, to 
December 20, 1991, included final diagnoses of hypertension 
and new onset atrial fibrillation which had resolved and was 
secondary to hypertension or alcohol abuse.  Records show a 
stress test was terminated due to exhaustion after 8.5 
minutes with 14 METs.  A December 1992 spect myocardial 
perfusion scan revealed an area of scarring to the inferior 
wall toward the cardiac base with slight adjacent bordering 
ischemia.  It was noted the veteran's stress level was good 
and that he had achieved 94 percent of the level predicted.  

Private hospital records dated from September 26, 1995, to 
September 29, 1995, show the veteran complained of chest 
pain.  It was noted that during his stay the veteran's serial 
cardiac enzyme and electrocardiogram studies had been within 
normal limits.  The discharge diagnoses included atypical 
chest pain and hypertension.  The examiner stated myocardial 
infarction had been ruled out.  

Private medical records dated in April 1996 show the veteran 
complained of vague chest pains which radiated into his arms 
and that he reported he had been admitted to hospitals on 
numerous occasions with similar symptoms but with negative 
results on extensive work up.  A May 1996 thallium stress 
test report noted the veteran was able to achieve 
approximately 87 percent of his predicted maximum heart rate 
and that stress was therefore borderline.  The examiner noted 
a moderately severe area of ischemia involving the 
apicoinferior region of the left ventricular myocardium.

Private hospital records dated from June 24, 1996, to June 
27, 1996, show the veteran underwent left heart 
catheterization, left ventriculography, selective coronary 
angiography, and abdominal angiography.  The diagnoses 
included coronary artery disease, hypertensive heart disease, 
and atherosclerosis.  It was noted that there was total 
occlusion of the right coronary artery and that left 
ventriculography revealed a normal sized left ventricle with 
concentric left ventricular hypertrophy.  

In an October 1996 statement the veteran's spouse stated, in 
essence, that the veteran's service-connected hypertension 
and the medication he had taken to control the disorder had 
affected his health and well being.  An October 1996 
statement from U.C.N. noted that over the 15 years he had 
worked with him the veteran had experienced several incidents 
of illness that had resulted in numerous trips to the doctor.  
It was noted that these absences had limited his performance 
of duty and that his service-connected disabilities had 
limited his performance of physical activities such that he 
had to be excused from summer camp and drill duties.  

Private hospital records dated on January 5, 1997, show the 
veteran complained of a history of intermittent chest pain 
over the previous 2 months.  A stress myocardial perfusion 
scan revealed a perfusion abnormality in the inferolateral 
wall of the left ventricle most consistent with a previous 
myocardial infarction of undetermined age but no evidence of 
reversible ischemia.  The report noted a discharge date of 
January 7, 1997.

In February 1997, the RO, inter alia, granted entitlement to 
a 30 percent disability rating for coronary artery disease 
with hypertensive heart disease.  An effective date was 
assigned from June 27, 1996.

In his notice of disagreement the veteran claimed his 
service-connected hypertensive heart disease warranted a 60 
percent disability rating.  He reiterated this claim in his 
substantive appeal.

At his VA examination in August 1997 the veteran complained 
of frequent chest pain related to physical activity, frequent 
palpations, headaches, tiredness, and that he was often 
light-headed.  The examiner noted the veteran's heart sounds 
were normal without murmur, gallop, or ectopy.  His blood 
pressure was 160/88, checked 2 times.  The diagnoses included 
coronary artery disease and hypertension which were related 
disorders and a history of silent myocardial infarct and 
angina.  

On the occasion of VA examination in May 1998, the veteran 
reported he had no chest pain or dizziness but that he had 
experienced an occasional right temporal headache.  He also 
stated that he had been exercising on a treadmill everyday 
for 15 minutes but that he could not run anymore because he 
got very tired.  The examiner noted the veteran's heart 
sounds were normal without murmur, gallop, or ectopy.  His 
blood pressure was 158/90, after taking his medication that 
morning.  The diagnoses included coronary artery disease with 
a history of a myocardial infarction of undetermined age, 100 
percent occlusion of one vessel, and stable hypertension.  

Private hospital records dated on April 5, 1999, show the 
veteran complained of chest pain.  It was noted that the 
veteran would probably be discharged the following morning if 
the results of his stress test were negative.  A Cardiolite 
Myocardial Perfusion Scan revealed an essentially normal 
study.  It was noted that the uptake throughout the 
myocardium was unremarkable but for a defect that did not 
represent a pathologic abnormality and that the ejection 
fraction was 67 percent which was within the normal range.

Private medical records dated in September 1999 show the 
veteran reported he felt fatigued and tired and that he had 
periodic chest pain which interfered with his daily and 
occupational activities.  It was noted that the veteran's 
cardiologist had been consulted and that continued medication 
therapy had been recommended with consideration of an anti-
depressant because some of the veteran's symptoms might be 
psychosomatic.

Private hospital records dated from May 17, 2000, to May 19, 
2000, show the veteran underwent cardiac catheterization 
which revealed the left main artery was okay, the left 
anterior descending artery had minimal disease, the first 
diagonal artery had 50 percent disease, the circumflex had 
mild disease, and the right coronary artery had severe 
disease and 100 percent occlusion with distal flow from the 
left circumflex.  

In July 2000, the Board, inter alia, remanded the issue of 
entitlement to an increased rating for coronary artery 
disease for additional development.  The RO was instructed to 
provide the veteran an additional VA examination and the 
examiner was requested to comment on the manifestation of 
symptomatology: such as evidence of congestive heart failure; 
and workload restrictions, measured in metabolic equivalents 
(METs), resulting in dyspnea, fatigue, angina, dizziness, 
syncope, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent or less.  

Private records dated in August 2000 include a Spect 
Myocardial Perfusion and Wall Motion Study which revealed no 
evidence of ischemia or scarring.  Ventricular wall motion 
was within normal limits with the left ventricular global 
ejection fraction of .61.  An additional study found normal 
left ventricular systolic function with no regional wall 
motion abnormality and mild mitral regurgitation by color 
flow Doppler.  A calculated ejection fraction of 64 percent 
was provided.

A December 2000 VA examination included diagnoses of 
hypertension and coronary artery disease.  The examiner noted 
the veteran's heart revealed regular rhythm without murmurs, 
gallops, clicks, or rubs.  His blood pressure was 120/82, 
right arm lying, 132/86, right arm sitting, and 136/94, left 
arm sitting.  It was noted that the veteran's claims file had 
been reviewed and, in essence, that private medical records 
dated in August 2000 revealed a calculated ejection fraction 
of 64 percent and that a stress thallium test indicated the 
veteran reached Stage II of the Bruce Protocol and stopped 
due to fatigue after achieving 10 METs.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In this case, the Board notes that regulations pertaining to 
the evaluation of diseases affecting the cardiovascular 
system were revised, effective January 12, 1998.  62 Fed. 
Reg. 62507 (Dec. 11, 1997) (codified at 38 C.F.R. §§ 4.104).  
The Court has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  See 
Karnas, 1 Vet. App. 308.

The prior Rating Schedule criteria under Diagnostic Code 7005 
provided a 30 percent evaluation for a veteran for whom, 
following a typical coronary occlusion or thrombosis or with 
a history of substantiated anginal attack, ordinary manual 
labor was feasible; a 60 percent evaluation was provided for 
a veteran for whom, following a typical history of acute 
coronary occlusion or thrombosis, or with a history of 
substantiated repeated anginal attacks, more than light 
manual labor was not feasible; and a 100 percent evaluation 
was provided during and for six months following acute 
illness from coronary occlusion or thrombosis with 
circulatory shock, and after six months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or if more than sedentary employment is 
precluded.  38 C.F.R. § 4.104, Diagnostic Code 7005 
(effective prior to January 12, 1998).

The current Rating Schedule criteria under Diagnostic Code 
7005 provides a 30 percent evaluation for a veteran who, upon 
a workload of greater than 5 metabolic equivalents (METs) but 
not greater than 7 METs, demonstrates dyspnea, fatigue, 
angina, dizziness or syncope, or shows evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram 
or X-ray; a 60 percent evaluation is provided for a veteran 
who demonstrates more than one episode of acute congestive 
heart failure in the past year or who demonstrates dyspnea, 
fatigue, angina, dizziness or syncope upon a workload of 
greater than 3 METs but not greater than 5 METs, or for left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent; and a 100 percent evaluation for a veteran who 
suffers from chronic congestive heart failure or demonstrates 
dyspnea, fatigue, angina, dizziness, or syncope upon a 
workload of 3 METs or less, or shows left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2001).

Based upon the evidence of record, the Board finds persuasive 
medical evidence demonstrates the veteran's service-connected 
coronary artery disease with hypertensive heart disease is 
presently manifested by a history of coronary occlusion and 
substantiated anginal attacks without evidence of acute 
illness from coronary occlusion, evidence demonstrating more 
than light manual labor is not feasible, evidence 
demonstrating dyspnea, fatigue, angina, dizziness or syncope 
upon a workload of greater than 3 METs but not greater than 
5 METs, or recent evidence demonstrating left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

The Board notes the December 2000 VA examiner and August 2000 
private medical reports noting a calculated ejection fraction 
of 64 percent and stress thallium test findings indicative of 
fatigue after achieving 10 METs are persuasive.  The Board 
notes there are no specific medical opinions addressing 
whether or not the veteran's service-connected disability 
prohibits more than light manual labor but that the October 
1996 VA examiner found the evidence indicated the veteran's 
disorder was mildly symptomatic at that time.  The Board also 
finds that the fact the veteran was able to achieve 10 METs 
on his August 2000 stress thallium test is persuasive 
evidence that more than light manual labor was not infeasible 
at that time.  Therefore, the Board must conclude that 
entitlement to a rating in excess of 30 percent under the old 
or new criteria is not warranted.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (effective before and after 
January 12, 1998).

The Board notes that alternatively the veteran could be rated 
under the criteria for hypertensive vascular disease.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (effective before and 
after January 12, 1998).  However, based upon the evidence of 
record, the Board finds a rating in excess of 30 percent 
under the old or new criteria for this diagnostic code is 
also not warranted.  The medical evidence does not indicate 
diastolic blood pressure findings predominantly 120 or more.

The Board further notes that in exceptional cases where 
evaluations provided by the Rating Schedule are found to be 
inadequate an extraschedular evaluation may be assigned which 
is commensurate with the veteran's average earning capacity 
impairment due to a service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2001).  In this case, the Board finds there is no 
persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected disorder, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  

While the veteran, his spouse, and U.C.N., in essence, have 
stated the veteran's service-connected disability affected 
his activities of daily life, the Board finds their 
statements are not probative of a marked interference with 
employment because they are inconsistent with the medical 
evidence of record as to the limitations caused by this 
disability.  The Board also finds that the veteran's periods 
of hospitalization for this disorder, approximately once per 
year since 1995 and less than 4 days per admission, are not 
so frequent as to demonstrate an unusual or exceptional 
circumstance.  Hence, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under the above-cited regulation, was not required.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim 
for an increased rating.


ORDER

An increased disability rating for coronary artery disease 
with hypertensive heart disease is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

